Citation Nr: 1443884	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 6, 2002, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 until August 1971.

 This matter comes before the Board of Veterans' Appeals (Board or BVA) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.



FINDINGS OF FACT

1. In a May 2003 rating decision, the RO awarded TDIU effective December 6, 2002; the Veteran and his representative were notified of the RO's decision and of his appellate rights.

2.  The Veteran appealed for an earlier effective date and in a June 2005 decision, the Board denied an earlier effective date.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the Veteran's entitlement to an effective date earlier than December 6, 2002, for the award of TDIU. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran are moot, and the Board need not address them. See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004).

II. Earlier Effective Date Claim

Once a veteran is assigned an effective date for an award of benefits, he/she has the right to appeal the effective date issue to the Board. See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.201, 20.302 (2013).  If a veteran does not initiate an appeal within one year, the RO's decision becomes final.  38 C.F.R. § 20.1103.  Board decisions subsume the underlying rating decisions and are generally final and binding on the date issued, unless timely appealed or the Chairman grants a motion for reconsideration of the decision or some other exception to the finality of it is shown to apply, such as indication it involved clear and unmistakable error (CUE). 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100, 20.1400.  Once a decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a) , 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision in May 2003, awarded TDIU benefits effective December 6, 2002.  The Veteran and his representative were notified of the RO's decision and of his appellate rights. The Veteran initiated an appeal with respect to the effective date and the Board denied the appeal in a June 2005 decision.  The Board decision is final.  

Because the Board's June 2005 decision is final with respect to the effective date assigned for TDIU, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of the Veteran's entitlement to an effective date earlier than December 6, 2002, for the award of TDIU.  Consequently, the appeal must be dismissed.

Notwithstanding the finality of the Board's June 2005 decision, an effective date prior to December 6, 2002, could be awarded if it was established that the Board committed clear and unmistakable error (CUE) in assigning that date. 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  To date, neither the Veteran nor his representative has filed a motion for revision of the June 2005 Board decision on the basis of CUE.  

Should the Veteran wish to file a motion, he is reminded that a motion for revision of a decision based on CUE may be filed at any time, and should be filed at the Board.  38 C.F.R. §  20.1404(c).  A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative. 38 C.F.R. § 20.1404(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Id. The motion must also set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal and factual basis for such allegation, and why the result would have been manifestly different but for the alleged error. Id. § 20.1404(b).  Additionally, under 38 C.F.R. § 20.1409(c), a claimant has only one opportunity to challenge a Board decision on the basis of CUE.  See also Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  


ORDER

The claim of entitlement to an effective date earlier than December 6, 2002, for the award of TDIU is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


